SULLIVAN, Judge,
dissenting.
Allison was charged with maintaining a common nuisance in that the residence in question was used for unlawfully selling controlled substances. These very sales constituted the three separate charges of dealing in marijuana. The maintenance of the nuisance was therefore the vehicle by which the dealing offenses were effected. Conversely, the dealing-sales were the element needed to prove that the premises was used for selling.
For the reasons set forth in my separate opinion in Riding v. State (1988) 2d Dist., Ind.App., 527 N.E.2d 185, and because Hall v. State (1986) Ind., 493 N.E.2d 433, is compelling, I therefore dissent. I would reverse and remand with instructions to the trial court to vacate either the three dealing convictions or to vacate the common nuisance conviction.